          Case 1:20-cv-03195-VSB Document 19 Filed 06/09/20 Page 1 of 1




June 9, 2020
VIA ECF
Hon. Vernon S. Broderick, USDJ
United States District Court
Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square, Room 415
New York, NY 10007

Re: Danforth et al. v. Town Sports International, LLC et al. , Case No. 1:20-cv-03195-VSB

Dear Judge Broderick,

        Plaintiffs respectfully request a 14-day extension to respond to Defendant Town Sports
International Holdings, Inc.’s (“TSIH”) Motion to Dismiss while the parties discuss the narrowing
of issues raised in the motion and possible resolution of this matter. Counsel for Defendant TSIH
has consented to the request. No counsel has entered an appearance for Defendant Town Sports
International, LLC, service having been completed on the New York Secretary of State, and thus its
consent could not be obtained. Plaintiffs’ response is due June 9, 2020, and this is the first extension
sought. No other dates will be affected by this request.

      Therefore, Plaintiffs request a 14-day extension, until June 23, 2020, to respond to the
Motion to Dismiss.


                                                                Sincerely,




                                                                Hassan A. Zavareei


cc:     All Counsel of Record (via ECF)
